DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and have been considered below.
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: 
Regarding claim 1, it is presumed that “said pair of opposed levers” should instead say “a pair of opposed levers”, since there is insufficient antecedent basis for “said pair of opposed levers”.
Regarding claim 3, in line 1, it is presumed that “said first locking member” should instead say “said second locking member”. This presumption is consistent with applicant’s specification and with claims 1 and 2, upon which claim 3 depends.
Regarding claim 4, in line 4, it is presumed that “said pair of arms” should instead say “said pair of locking arms”; claim 4 depends on claim 3, and claim 3 recites “a pair of locking arms”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8 are further rejected under 35 U.S.C. 112(b), because there is insufficient antecedent basis for the claim limitation “said hinge axis”, rendering the claims indefinite. 
Claim 8 is further rejected under 35 U.S.C. 112(b), because there is insufficient antecedent basis for “said locking arms hinge”, rendering the claim indefinite. For example, it is unclear whether “said locking arm hinge” is intended to mean the same thing as “said hinge”, as recited in claims 4 and 5, on which claim 8 depends. 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 1,191,909 to Phillips (“Phillips”).
Regarding claim 1, Phillips discloses an animal trapping apparatus comprising; a frame (2, 3), a pair of complementary jaws (18) rotatably mounted on said frame, at least one spring assembly (21) on said frame for cooperating with a pair of opposed levers for urging said complementary jaws toward each other from a first open position to a second closed or animal foot-holding restraining position (pg. 1, lines 101-112; pg. 2, lines 16-42; FIGS. 3-5), a foot pan (26) movably mounted on said frame, and a trigger assembly (25, 13, 11, 10) located on said frame axially below said movably mounted foot pan, said foot pan having a top surface and a bottom surface, said trigger assembly including a first portion (25) engageable with said bottom surface of said pan and a second portion (13, 11, 10) releasably engageable with said first portion and being effective to restrain said complimentary jaws in said first open position when in engagement with said first portion (FIGS. 3, 4; pg. 1, lines 1-42), wherein said first portion of said trigger assembly is responsive to downward movement of said pan on said frame when an animal steps on said foot pan to cause said first portion to release engagement with said second portion (FIGS. 3, 4; pg. 2, lines 1-42) whereby said at least one spring assembly causes said pair of opposed levers to urge said complementary jaws toward each other from said first open position to said second closed or animal foot-holding restraining position (pg. 2, lines 35-42).

Regarding claim 2, Phillips discloses wherein said trigger assembly first portion comprises a first locking member (25) adapted to be engaged by said bottom of said foot pan, and wherein said trigger assembly second portion comprises a second locking member (13, 11, 10) adapted to be in engagement with said pair of complimentary jaws (pg. 2, lines 16-42).
Regarding claim 3, Phillips discloses wherein said second locking member comprises a pair of locking arms (13) hinged together and movably mounted on said frame between said frame and said movable foot pan (pg. 1, lines 78-89; FIG. 3).

Regarding claim 5, Phillips discloses wherein said foot pan is located above said hinge axis and said pivot axis of said arms, and is connected to said hinge by a link (15, FIG. 3; pg. 1, lines 78-89).
Regarding claim 8, Phillips discloses wherein said foot pan is located above said hinge axis and said pivot axis of said arms, and is connected to said locking arms hinge by a link (15, FIG. 3), and wherein said link is slidably displaceable relative to said hinge (pg. 1, lines 78-89; FIG. 3).
Regarding claim 9, Phillips discloses wherein said pair of locking arms (13) comprises first and second locking arms disposed opposite to each other (FIG. 3), and wherein said first and second locking arms each have a locking dog at one end thereof respectively (10, 11), and wherein each said locking dog is adapted to engage a different one of said jaws comprising said complimentary pair of jaws (FIGS. 3, 4).
Regarding claim 10, Phillips discloses wherein said first and second locking arms confront one another in a partially juxtaposed, overlapping relation (FIG. 3), and wherein said hinge has an axis extending through each of said first and second locking arms in the region where they partially overlap (FIG. 3).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claim 5 above.

Phillips does not explicitly teach the recess is an oblong-shaped recess. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed oblong shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Phillips by making the recess oblong-shaped, in order to facilitate the “loosely received” engagement of the link (15; pg. 1, lines 78-89).
Regarding claim 7, Phillips as modified teaches wherein at least one of said locking arms includes an outrigger portion (24) extending orthogonally with respect to the longitudinal extent thereof, and wherein said outrigger portion further includes first and second upright segments defining contact regions for said foot pan (via 25; FIGS. 3, 4; pg. 2, lines 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, each of the cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643          

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643